                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    THE UNITED STATES and                                                        CIVIL DOCKET
    THE ADMINISTRATORS OF THE
    TULANE EDUCATIONAL FUND,
        Plaintiffs

    VERSUS                                                                       NO. 16-13987

    CYTOGEL PHARMA, LLC,                                                         SECTION: “E”
        Defendant

                                     ORDER AND REASONS
        Before the Court is a Motion for Partial Summary Judgment on Counts 2 and 3 of

Defendant Cytogel Pharma, LLC’s (“Cytogel”) Second Amended and Restated

Counterclaims, filed by Plaintiff the Administrators of the Tulane Educational Fund

(“Tulane”) and Counterclaim-Defendant Dr. James E. Zadina. 1 Cytogel opposes. 2 For the

reasons that follow, the motion is DENIED.

                                          BACKGROUND 3

        In the 1990s, Dr. Zadina and his colleagues at Tulane University researched and

developed opioid compounds related to endomorphins, which are opioid peptides found

naturally in the human body. 4 Based on their research, Tulane obtained two patents, U.S.

Patent Nos. 5,885,958 (“the ’958 Patent”) and 6,303,578 (“the ’578 Patent”), claiming

these compounds. 5 On December 1, 2003, Tulane executed a Licensing Agreement on the

patents in favor of Cytogel. 6




1 R. Doc. 274.
2 R. Doc. 313.
3 The facts in this section are undisputed unless noted otherwise.
4 R. Doc. 1 at 4–5, ¶ 14–16; R. Doc. 220 at 9, ¶ 16.
5 R. Doc. 1 at 5–6, ¶ 17–19; R. Doc. 220 at 9, ¶ 16.
6 R. Doc. 1 at 6, ¶ 20; R. Doc. 220 at 9, ¶ 17. Tulane and Dr. Zadina filed the Licensing Agreement on the

record. R. Doc. 279-6. Cytogel’s opposition to the instant motion cites and quotes the version of the
Licensing Agreement Tulane and Dr. Zadina filed. R. Doc. 313 at 5 n.1. Cytogel does not contest the contents
of the Licensing Agreement as filed.
                                                     1
        In the Licensing Agreement, Tulane granted Cytogel “an exclusive, worldwide

license under the Patent Rights . . . to research, use make, have made, import, sell and

offer for sale any Licensed Product(s) within the Field.” 7 The “Patent Rights” are defined

as the rights to the ’958 and ’578 Patents. 8 “Licensed Product” is defined as “any product

incorporating, embodying, otherwise making use of or described in the patents within the

Patent Rights.” 9 The “Field” is defined as “the use of the Licensed Product for medical use

in humans and animals.” 10

        After Tulane and Cytogel signed the Licensing Agreement, Dr. Zadina, who was an

employee of Tulane and the Department of Veterans Affairs (“VA”), began performing

consulting work for Cytogel pursuant to a Consulting Agreement. 11 Dr. Zadina advised

Cytogel on the development of Cyt-1010, a synthetic opioid peptide covered by the ’958

and ’587 Patents, for commercial use as an analgesic. 12 Cytogel alleges Dr. Zadina

accessed confidential data and information relating to Cyt-1010 and used this information

to further his own secret work on the development of compounds that would compete

directly with Cyt-1010. 13

        From September 8, 2010 onward, Cytogel “disengaged from” Dr. Zadina. 14 On

August 22, 2012, Dr. Zadina and his colleague at Tulane Dr. Laszlo Hackler formally

assigned to Tulane and the VA their ownership rights to a patent application they filed for

a group of synthetic opioid compounds. 15 On May 6, 2014, the resulting patent, U.S.




7 R. Doc. 279-6 at 6, ¶ 2.1.
8 Id. at 22.
9 Id. at 5, ¶ 1.6.
10 Id. at 5, ¶ 1.5.
11 R. Doc. 1 at 6–9, ¶ 24–36; R. Doc. 220 at 10, ¶ 19.
12 R. Doc. 1 at 5, 6, ¶ 16, 20–21; R. Doc. 220 at 13, ¶ 32.
13 R. Doc. 220 at 22, ¶ 61.
14 R. Doc. 233-1 at 9, ¶ 19; R. Doc. 285 at 7, ¶ 19.
15 R. Doc. 1 at 12, ¶ 47; R. Doc. 220 at 20, ¶ 55.

                                                        2
Patent No. 8,716,436 B2 (“the ’436 Patent”), issued. 16 Cytogel alleges the compound

claimed in the ’436 Patent is a “modified version of Cyt-1010 and plainly designed to

compete with [Cyt-1010] as a potential pharmaceutical treatment.” 17

        On August 19, 2016, the United States and Tulane filed suit against Cytogel for

declaratory judgments of ownership and inventorship of the ’436 Patent. 18 On September

7, 2016, Cytogel filed thirteen counterclaims against Plaintiffs Tulane and the United

States, joining Dr. Zadina as Counterclaim-Defendant. 19 On July 23, 2018, Cytogel filed

its Second Amended and Restated Counterclaims, which included a fourteenth

counterclaim. 20 At issue in this motion are Counts 2 and 3 of Cytogel’s Second Amended

and Restated Counterclaims, which Cytogel brings against Tulane and Dr. Zadina. In

these Counts, Cytogel alleges Tulane and Dr. Zadina infringed the ’958 and ’578 Patents

by making and using Cyt-1010 and a compound called EM-1, which are covered by the

’958 and ’578 Patents, to test the ’436 Patent compounds. 21 Tulane and Dr. Zadina admit

researchers in Dr. Zadina’s laboratory conducted experiments using Cyt-1010 and EM-1

as comparator compounds for the ’436 Patent compounds. 22

        Tulane and Dr. Zadina filed the instant motion on September 10, 2018. 23 They

argue the scope of the Licensing Agreement is limited to medical use, and their use of Cyt-

1010 and EM-1 as comparator compounds for the ’436 Patent compounds does not

constitute medical use. 24 Tulane and Dr. Zadina also argue Cytogel lacks standing to bring




16 R. Doc. 233-1 at 9, ¶ 20; R. Doc. 285 at 7, ¶ 20.
17 R. Doc. 220 at 23, ¶ 64.
18 R. Doc. 1.
19 R. Doc. 6.
20 R. Doc. 220.
21 Id. at 29–31, ¶ 83–90.
22 R. Doc. 313-1 at 11–12, ¶¶ C2, C4, C6.; R. Doc. 371-1 at 29–32, ¶¶ C2, C4, C6.
23 R. Doc. 274.
24 R. Doc. 274-3 at 8–10.

                                                      3
claims for infringement of the ’958 and ’578 Patents and that Cytogel has no evidence of

infringement or damages. 25 Cytogel opposes. 26

                           SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 27 “An issue is material if its resolution could affect the outcome of the action.” 28

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 29 All reasonable inferences are drawn in favor of the non-moving party. 30

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 31

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must


25 Id. at 11–14, 17–18.
26 R. Doc. 313.
27 FED. R. CIV. P. 56; see also Celotex, 477 U.S. 317, 322–23 (1986).
28 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
29 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
30 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
31 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell Energy,

Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
                                                    4
be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 32

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 33 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 34 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 35 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’” 36




32 Celotex, 477 U.S. at 322–24.
33 Id. at 331–32 (Brennan, J., dissenting).
34 See id. at 332.
35 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
36 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
                                                      5
                                       LAW AND ANALYSIS

     I.      Cytogel has standing to bring Counts 2 and 3 of its Second Amended
             and Restated Counterclaims.

          “The doctrine of standing limits federal judicial power and has both constitutional

and prudential components.” 37 “Constitutional standing requires only that a plaintiff

must have suffered an injury in fact, that there be a causal connection between the injury

and a defendant's conduct, and that the injury be redressable by a favorable court

decision.” 38 Exclusive patent licensees have constitutional standing to bring infringement

suits when, as in this case, they were injured by a party that used the subject of the

license. 39 However, exclusive patent licensees lack prudential standing to bring suit

against infringers when the patent owner is not a party to the suit. 40 “The presence of the

owner of the patent as a party is indispensable, not only to give jurisdiction under the

patent laws, but also in most cases to enable the alleged infringer to respond in one action

to all claims of infringement for his act, and thus either to defeat all claims in the one

action, or by satisfying one adverse decree to bar all subsequent actions.” 41

          When a patent owner is a party to the suit, “the policy concerns motivating the

need for a patent owner to be joined in an infringement suit with its licensee—principally,

from the standpoint of an accused infringer, avoidance of multiple lawsuits and liabilities,

and, from the standpoint of the patentee, ensuring that its patent is not invalidated or

held unenforceable without its participation—are . . . met.” 42 Although in a typical patent

infringement suit, a patent owner would be a co-plaintiff with the exclusive licensee,



37 Media Techs. Licensing, LLC. v. Upper Deck Co., 334 F.3d 1366, 1369 (Fed.Cir.2003).
38 Evident Corp. v. Church & Dwight Co., 399 F.3d 1310, 1313 (Fed. Cir. 2005) (citing Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
39 See, e.g., id.
40 Indep. Wireless Tel. Co. v. Radio Corp. of Am., 269 U.S. 459, 468, 46 S. Ct. 166, 169, 70 L. Ed. 357 (1926).
41 Id.
42 Evident, 399 F.3d at 1314.

                                                      6
courts have found the prudential standing requirement that the patent owner be a party

to the suit satisfied when the patent owner is joined to the suit in any way. 43

        In this case, Tulane granted Cytogel an exclusive license to use the ’958 and ’578

Patent compounds within a field defined in the Licensing Agreement. 44 As an exclusive

licensee, Cytogel has constitutional standing to bring patent infringement suits. Cytogel

also has prudential standing to bring suit against Tulane because Tulane is a party to the

suit. Tulane cannot be joined as a co-plaintiff to Cytogel’s patent infringement

counterclaims because Tulane is a Counterclaim-Defendant. As a Counterclaim-

Defendant, Tulane is able to defend its interest in the ’958 and ’578 Patents. There is also

no risk of multiple lawsuits regarding the alleged infringement. As a result, Cytogel has

prudential standing to bring suit for infringement of the ’958 and ’578 Patents.

II.     The Licensing Agreement leaves the scope of the license granted to
        Cytogel ambiguous, and genuine issues of material fact exist regarding
        whether Tulane and Dr. Zadina’s use of Cyt-1010 and EM-1 was among
        the rights reserved by Tulane under the Licensing Agreement.

        The parties agree that the evidence Cytogel presents of infringement of the ’958

and ’578 Patents relates entirely to Dr. Zadina’s use of the licensed compounds to test the

’436 Patent. 45 Tulane and Dr. Zadina argue, based on their interpretation of the Licensing

Agreement, that this use does not constitute evidence of patent infringement. 46 Cytogel

argues, based on its interpretation of the Licensing Agreement, that the alleged use does

constitute evidence of infringement. 47




43 See, e.g., id. (holding an exclusive licensee had prudential standing to bring suit when patent owner was
joined as third-party defendant).
44 R. Doc. 279-1 at 6, ¶ 2.1.
45 R. Doc. 274-1 at 5, ¶ 10; R. Doc. 313-1 at 3, ¶ 10.
46 R. Doc. 274-3 at 15.
47 R. Doc. 313 at 11–14.

                                                     7
        In its Order of October 25, 2018, this Court found there were genuine issues of

material fact as to the scope of the Licensing Agreement. 48 The Court noted the Licensing

Agreement does not define “medical use” or “research” and is “ambiguous regarding

whether the license covers preclinical and Phase I studies.” 49 As a result, the Court denied

Tulane and Dr. Zadina’s motions for summary judgment on Count 6. 50 For the reasons

fully laid out in that Order, the Court finds genuine issues of material fact as to the intent

of the parties with respect to the scope of license granted to Cytogel. Genuine issues of

material fact exist regarding whether Tulane and Dr. Zadina’s use of Cyt-1010 and EM-1

falls within the scope of the rights reserved by Tulane under the Licensing Agreement.

III.        Because Cytogel has requested injunctive relief and damages based
            on Counts 2 and 3 of its Second Amended and Restated
            Counterclaims, Tulane and Dr. Zadina are not entitled to judgment
            as a matter of law on the claims because they argue damages have
            not been proven.

        Tulane and Dr. Zadina argue that, because Cytogel’s damages expert did not

provide a calculation of damages based on the alleged infringement of the ’958 and ’578

Patents, Cytogel has no evidence of damages related to Counts 2 and 3 of its Second

Amended and Restated Counterclaims. 51 They argue they are entitled to judgment as a

matter of law on the claims. 52

        The parties dispute whether Cytogel has shown it suffered damages resulting from

the alleged infringement. Tulane and Dr. Zadina allege Cytogel did not provide a damages

calculation or damage amount relating to Counts 2 and 3 in response to an




48 R. Doc. 395 at 12.
49 Id.
50 Id.
51 R. Doc. 274-3 at 17–18.
52 Id.

                                              8
interrogatory. 53 Cytogel states its interrogatory response incorporated its expert reports,

including the report of Dr. Gregory K. Bell, who estimated Cytogel’s damages amount. 54

        Tulane and Dr. Zadina have filed a motion in limine challenging the admissibility

of Dr. Bell’s testimony. 55 The Court has not yet ruled on whether Dr. Bell will be allowed

to testify. Regardless of whether Dr. Bell’s testimony is admitted, the Court notes Cytogel

requests damages and injunctive relief with respect to its patent infringement claims. 56

Cytogel’s infringement claims arise under 35 U.S.C. § 271. Under 35 U.S.C. § 283, this

Court may grant injunctions relating to these claims “in accordance with the principles of

equity to prevent the violation of any right secured by patent.” As a result, this Court has

the equitable authority to grant Cytogel’s requested injunctive relief with respect to

Counts 2 and 3. Tulane and Dr. Zadina are not entitled to summary judgment on Counts

2 and 3 on the basis that Cytogel has not shown damages.

                                          CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the Motion for Partial Summary

Judgment on Counts 2 and 3 of Defendant Cytogel Pharma, LLC’s Second Amended and

Restated Counterclaims, filed by Plaintiff the Administrators of the Tulane Educational

Fund and Counterclaim-Defendant Dr. James E. Zadina, be and hereby is DENIED. 57

        New Orleans, Louisiana, this 2nd day of November, 2018.


                                            ________________________________
                                                     SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




53 R. Doc. 274-1 at 8, ¶ 23.
54 R. Doc. 313-1 at 7, ¶ 23.
55 R. Doc. 283.
56 R. Doc. 220 at 52, ¶ J (requesting the Court to “enjoin Tulane, VA, and Dr. Zadina . . . from further

infringement of the ’958 and ’578 Patents.”)
57 R. Doc. 274.

                                                   9
